WOOD, J., (after stating the facts). Several witnesses, some of them close neighbors and friends, who had known Watson for many years and who were well acquainted with his family and one of whom was his brother-in-law, testified that' appellant was the granddaughter of Watson. Witnesses testified that they knew appellant was Watson’s granddaughter because Watson told them so. She lived with him and he treated her as if she was his granddaughter. The appellant, herself, and at least one other witness testified that Emaline Peters, appellant’s grandmother, was the wife of Henry Watson. In Kelly’s Heirs et al. v. McGuire & Wife et al., 15 Ark. 555, we held, quoting syllabus: “Reputation or hearsay is admissible in all matters of pedigree; and so, the repeated declaration of the father, that he had married, and by the marriage had two legitimate children, naming them, his recognition of them as his legitimate children, their recognition of him as their father, * * * are sufficient to prove the marriage of the father and the legitimacy of the children.” In that case, we said: “Declarations of members, or relatives of the family, or general repute in the family, are good evidence to establish marriage, death, birth, heirship, and the like, and may be proved by others as well as surviving members of the family.” P. 605. See, also, Wilson v. Brownlee, Homer & Co., 24 Ark. 587. In 10 lí. O. L., page 963, section 140, it is said: “Another recognized exception to the hearsay rule relates to family tradition or pedigree. Such evidence is admitted because it is the best the nature of the case admits; and because greater evils are apprehended from the rejection of such evidence than from its admission, the law has relaxed the general rules, and allowed the exception. The rule of law admitting hearsay evidence in cases of this sort rests upon the presumption that the declaration, family history, or family tradition, constituting the evidence offered, comes from persons having competent knowledge in respect to the subject matter of the declaration, family history, or tradition.” And again, “Imputation of marriage, unlike that of other matters of pedigree, may proceed from persons who are not members of the family. The reason of'the distinction is to be found in the public interest which is taken in the question of the existence of a marriage between two parties, the propriety of visiting or otherwise treating them in society as husband and wife, the liability of the man for the debts of the woman, the power of the latter to act sua jure, and their competency to enter into new matrimonial engagements.” Section 142. See, also, 16 Oye., page 1223, et sequiter 1228. The court, therefore, erred in holding as a matter of law that appellant had failed to establish that she was the granddaughter of .Henry Watson, and in instructing the jury to return a verdict in favor of the appellee. It was an issue for the jury tinder the evidence to determine whether or not the appellant was the granddaughter of Henry Watson. For the error indicated the judgment is reversed and the cause remanded for a new trial.